Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being Pierre, et al. (US 20020056300).
Regarding claim 1, Pierre teaches an electronic security keypad assembly comprising: a cover 30 comprising a front surface portion having a plurality of openings 34, at least two side surface portions 40, and a plurality of fasteners 68; a keypad 26 including a plurality of keypad buttons 28 that are configured to be exposed through the plurality of openings in the cover, the plurality of keypad buttons being configured to convert physical input into electrical signals; and a mounting plate 60 comprising a plurality of fastener receiving regions 66 configured to receive the plurality of fasteners, wherein mating the fasteners to the fastener receiving regions secures the keypad between the cover and the mounting plate (Figs. 1-3).
Regarding claim 3, Pierre teaches the electronic security keypad assembly further comprising: a spacer plate 24 placed between the keypad 26 and the mounting plate 60, the spacer plate configured to provide support to the keypad (Fig. 1).  
Regarding claim 7, Pierre teaches the electronic security keypad assembly wherein the at least two side surface portions 40 have a curved surface 68 (Fig. 2).  
Regarding claim 9, Pierre teaches the electronic security keypad assembly wherein the fasteners 68 are tabs and the fastener receiving regions 66 are dented tab receiving regions (fig. 2-3).  
Regarding claim 10, Pierre teaches the electronic security keypad assembly wherein, when the tabs 68 are in a folded position and residing within the dented tab receiving regions 66 of the mounting plate, the tabs are positioned in alignment with a primary surface of the mounting plate (Figs. 1-3).  
Regarding claim 11, Pierre teaches the electronic security keypad assembly wherein, when the tabs 68 are in a folded position and residing within the dented tab receiving regions 66 of the mounting plate 60, the tabs do not extend rearwardly of the primary surface of the mounting plate (the tabs are received in the receiving area 66 and don’t extend beyond that area, see Figs. 1-3).  
Regarding claim 13, Pierre teaches the electronic security keypad assembly wherein, when the electronic security keypad assembly is installed on a door, the tabs 68 are positioned between a surface of the door and the mounting plate (this arrangement will be met depending on the orientation or location in which the keypad assembly is installed, Figs. 1-3).  
Regarding claim 14, Pierre teaches the electronic security keypad assembly wherein the cover further includes top and bottom side surfaces (Fig. 1).  
Regarding claim 15, Pierre teaches the electronic security keypad assembly wherein one or more of the at least two side surface portions includes decorative ridges (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre.
Regarding claim 12, Pierre teaches the electronic security keypad assembly wherein the cover 30 is mated to the mounting plate60 (Figs. 1-3). Pierre does not teach the strength in which the cover is mated with the mounting plate. However, the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claims 2, 5, 6, 8, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre in view of Lin, et al. (US 20180171672).
as required by claim 2; wherein the cover is formed from a single layer of sheet (Fig. 2), as required by claims 5 and 8. Pierre does not teach the cover being made of metal or steel. However, Lin teaches a similar keypad assembly that comprises a cover 20 that is made of from metal material (Fig. 3 and paragraph 34), as required by claims 2, 5 and 8. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cover from metal or steel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Pierre teaches the electronic security keypad assembly further comprising a pair of 9 volt battery terminals positioned within the keypad assembly (paragraph 36).  Pierre does not teach a portion of the 9 volt battery terminals protruding through one of the plurality of openings in the cover and 12an insert configured to cover the opening through which the 9 volt battery terminals protrude.  However, Lin teaches a similar electronic security keypad that comprises a battery terminals positioned within the keypad assembly and a portion of the 9 volt battery terminals 159 protruding through one of the plurality of openings in the cover 111 and 12an insert 115 configured to cover the opening through which the 9 volt battery terminals protrude (Fig. 
Regarding claim 16, Pierre teaches a method of manufacturing an electronic security keypad assembly, the method comprising: forming a cover 30, the cover having a front surface portion having a plurality of openings 34, at least two side surface portions 40, and a plurality of tabs 68 extending from the side surface portions; positioning a keypad 26 between the cover and a mounting plate 60 in alignment with the cover to allow a plurality of keypad buttons 28 of the keypad to be exposed through the plurality of openings; bending each of the plurality of tabs into tab receiving regions 66 of the mounting plate until each of the plurality of tabs is positioned in alignment with a rearward surface of the mounting plate (Figs. 1-3).  Pierre does not teach the cover being made of from a metal. However, Lin teaches a similar keypad assembly that comprises a cover 20 that is made of from metal material (Fig. 3 and paragraph 34). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the cover from metal or steel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, Pierre teaches the method wherein the keypad comprises a keypad switch membrane (the buttons 28 and carbon contacts form the switch membrane, see Fig. 1 and paragraph 33) and a printed circuit board assembly 24 (Fig. 1).  
Regarding claims 4 and 18, Pierre teaches the electronic security keypad assembly wherein the keypad comprises a keypad switch membrane, a keypad printed circuit board assembly 24 (Figs. 1-3). Pierre does not teach the electrical cable or the step of extending an electrical cable from the printed circuit board assembly through the mounting plate. However, Lin teaches a similar  electronic security keypad assembly that comprises a circuit board 179, an electrical cable for transmitting the signals, and a mounting plate 175; the electrical cable is extends from the printed circuit board assembly through the mounting plate (Fig. 2 and paragraph 48), as required by claims 4 and 18. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the electrical cable of Lin in the electronic device of Pierre to transmit the switching signals.

Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed electronic security keypad wherein 14the mounting plate comprising a plurality of dented tab receiving regions that receive the plurality of tabs such that each of the plurality of tabs is bent into a position in alignment with a rearward surface of the mounting plate; wherein, when the electronic security keypad assembly is installed on a door, the tabs are positioned between a surface of the door and the mounting plate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.